Citation Nr: 1130823	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-13 776	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

2. Entitlement to a rating in excess of 10 percent for multiple lipomatosis.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1958 to March 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for multiple lipomatosis, rated 0 percent, effective March 5, 2008 (the Veteran's date of claim) and continued a 30 percent rating for bilateral hearing loss.  An interim, October 2009, rating decision increased the rating for multiple lipomatosis to 10 percent, also effective March 5, 2008.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.  The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

At the June 2011 Travel Board hearing the Veteran testified that he had a hearing test two or three months prior and that his hearing loss had increased in severity.  He also indicated that he had a dermatological evaluation at the "East Orange VA" approximately two weeks prior to the hearing.  

As the Veteran's most recent VA audiological evaluation to assess bilateral hearing loss and VA dermatological examination to assess multiple lipomatosis were both in March 2009, and since he alleges an increase in severity in the interim, contemporaneous examinations to determine the current severity of the disabilities are necessary.  Furthermore, he has identified pertinent outstanding VA treatment records (which are constructively of record).  Those records, and any private treatment records he identifies, must be secured.  VA treatment records secured for the record should include all audiometry reports stored electronically (and not associated with the claims file) (i.e. those in the computerized patient record system (CPRS); See May 2011 VA audiology consultation report, "Test results can be found in CPRS.").  

It is also noteworthy that the October 2009 rating decision that increased the Veteran's rating for multiple lipomatosis to 10 percent (by analogy to Diagnostic Code 7806 for dermatitis or eczema) was based essentially on skin pathology that is not shown to be service-connected (i.e. skin rash of the hands and fingers).  There was no discussion of the Veteran's multiple lipomas, which on March 2009 VA dermatological examination were noted on the arms, back, abdomen, thighs, and chest, affecting 15 to 20 percent of the total body area.  A lipoma is a benign, soft, rubbery, encapsulated tumor of adipose tissue which generally occurs in the subcutaneous tissue of the trunk, neck, or forearms (or in deeper soft tissues).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1078 (31st ed. 2007).  The March 2009 examination report does not discuss whether lipomatosis involves the Veteran's hands.  Clarification is necessary.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records (i.e., those not already associated with the claims file) of all VA treatment the Veteran has received for hearing loss and multiple lipomatosis from March 2007 to the present.  The records secured for association with the claims file should include copies of any studies that have been stored electronically and not associated with the record.  

The RO should also ask the Veteran to identify the providers of all recent private evaluations and/or treatment he received for his hearing loss and multiple lipomatosis, and to provide the releases necessary for VA to secure records of the private evaluations and/or treatment.  If he has not received any private treatment, he should so certify.  The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the evaluations and treatment from all sources he identifies. 

If the development sought above uncovers additional outstanding treatment records, those records likewise should be secured.  If any audiometric data in the records received are in chart form, the RO should arrange for such to converted to numerical values.  

2. The RO should then arrange for the Veteran to be afforded an audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should solicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with the level of hearing loss found).  

3. The RO should also arrange for a dermatological examination of the Veteran to determine the current severity of his service-connected multiple lipomatosis. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  A complete history should be elicited, to include the types and frequency of medications that have been prescribed to treat the disability.  If there is co-existing (and nonservice-connected) skin disability that is distinct from the lipomatosis, the examiner should distinguish, if possible (and if not possible, explain) the skin pathology that is due to lipomatosis from that due to the co-existing skin disability.  The examiner should note all anatomical areas where there is lipomatosis involvement, and estimate the percentage of the Veteran's entire body and of exposed areas affected by the disability.  Any associated functional impairment should be noted.  The location and extent of scarring due to the Veteran's service-connected multiple lipomatosis should also be described.  

4. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

